United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
            IN THE UNITED STATES COURT OF APPEALS November 8, 2006

                      FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                Clerk



                          No. 06-60250



UNITED STATES OF AMERICA,
                          Plaintiff - Appellee,
v.

LUIS ROBERTO QUINTERO,
                          Defendant - Appellant.



                     --------------------
         Appeal from the United States District Court
           for the Northern District of Mississippi
                     USDC No. 3:03CR161-M
                     --------------------

Before BARKSDALE, DeMOSS, and PRADO, Circuit Judges.
PER CURIAM:*
     Defendant    Luis   Robert     Quintero    (“Quintero”)      pled

guilty to possession with intent to distribute in excess

of five kilograms of cocaine, in violation of 21 U.S.C.
§ 841(a), (b)(1)(A), but reserved the right to appeal the

denial     of   his   motion   to    suppress    evidence      seized

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
following a stop and subsequent search of the trailer of

his commercial truck.        Quintero now exercises his right
to appeal.    All of Quintero’s arguments are foreclosed by

United States v. Castelo, 415 F.3d 407 (5th Cir. 2005),

in which Quintero’s co-defendant appealed on the very

same     issue.      The   district      court’s   order   denying
Quintero’s motion to suppress is affirmed.
       In addition, Quintero appeals the district court’s

denial of his motion to withdraw his guilty plea.               When
considering whether to grant a motion to withdraw a

guilty    plea    this   Court   takes   into   consideration    the

factors set forth in United States v. Carr, 740 F.2d 339,
343-44 (5th Cir. 1984).          A review of the record shows
that the district court properly applied these factors.

Furthermore, Quintero fails to identify how the district
court abused its discretion.             Therefore, the district
court’s order denying Quintero’s motion to withdraw his

guilty plea is affirmed.

AFFIRMED.




                                  2